DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s amendment filed on 06/15/2022. Claims 1-12 having been cancelled. Claims 13, 14, 18, and 19 have been amended. Claims 23-28 have been added. Claims 13-28 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 13-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 13 recites “create a pseudo-anonymous voter token.”
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘create a pseudo-anonymous token’  The applicant’s description does not recite an algorithm describing generating a token unless the applicant is claiming that ‘token’ is synonymous with ‘ID’. Therefore, the Examiner considers this to be new matter.
Claim 13 recites “generate an electronic ballot based on the ballot template and the received request.” 
	Examiner has reviewed the specification and considers that the applicant has not sufficiently described as to how the applicant would ‘generate an electronic ballot based [on] the ballot template and the received request.’ The applicant’s description does not recite an algorithm describing generating an electronic ballot based on the ballot template and the received request. Therefore, the Examiner considers this to be new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.	

6.	Claims 13-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 recites “receive a request for a ballot”, and “thereon, the ballot to be filled in by a voter corresponding to the voter identification information.”
	Examiner considers that one of ordinary skill in the art would be unclear as to which ballot the applicant is referring to in the recited portions. Is the applicant referring to the electronic ballot, the physical ballot, the ballot template or something else? Because the applicant has clarified ‘electronic’ ballot and ‘physical’ ballot in certain portions of the claim and not others, the use of ‘ballot’ without context causes the claims to become indefinite. 
	For purposes of compact prosecution, Examiner will consider that the applicant meant ‘physical ballot’ in both instances.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 13-17 are directed to a System, and claims 18-22 is directed to a Method. Therefore, claims 13-22 are directed to a statutory category of invention under Step 1. 

Step 2A-1: 	
	The claims recite the abstract idea of “A system for secure voting” establishes the context of a creating and collecting votes. The votes include creating, collecting, and processing individual ballots from voters.

Claim 13 recites: 
A system for secure voting, the system comprising: 
create an electronic ballot template using ballot creation information; 
receive, via a computing interface, a request to create a ballot, the request comprising voter identification information for a voter; 
register, on a block chain, the request for the ballot; 
generate an electronic ballot based on the election ballot template and the received request;
generate a ballot identifier based on at least the electronic ballot and the pseudo- anonymous voter token; and
a printer configured to print a physical ballot based on the generated electronic ballot, 
the physical ballot having the ballot identifier, thereon
the ballot to be filled in by a voter corresponding to the voter identification information.
	Therefore, the claim limitations recite an abstract idea, as highlighted above, is consistent with the generating, printing, processing and comparing aspects of certain methods of organizing human activity.
The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned. The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claim 18 recites similar features in method form absent of the additional elements identified below, and therefore will be considered under the same rationale. 

Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. computer processor, processing device, electronic ballot and printer) are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Nothing in the specification shows that what is described in claim 13 (System) or claim 18 (Method) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions as ‘printer’ and ‘electronic ballot’ are examples.. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 13 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘generating, printing, processing and comparing’ steps amounts to no more than mere instructions to apply the exception using a generic computer component. Using the broadest reasonable interpretation, the term ‘mail processing device’ could be interpreted as an individual or manual sorting machine.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims are not patent eligible.

Dependent claim analysis:
Dependent claims 14 and 19 further recite “further comprising mail processing equipment configured to: send, to a voter associated with the pseudo-anonymous voter token, the physical ballot; receive, from the voter associated with the pseudo-anonymous voter token, the physical ballot having ballot selections made thereon; identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and sort the physical ballot based on the identified entity responsible for counting the votes on the physical ballot, and deliver the physical ballot to the identified entity.” This limitation merely describes instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 14 and 19 are patent ineligible.
Dependent claims 15 and 20 further recite “comprising a secure database configured to: receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter.” This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 15 and 20 are patent ineligible.
Dependent claims 16 and 21 further recite “the secure database is further configured to flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 16 and 21 patent ineligible.
Dependent claim 17 and 22 further recite “the secure database is further configured to designate at least one of the ballot selections to not be counted in a final vote tally.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 17 and 22 are patent ineligible.
Dependent claim 23 and 26 further recite: “the one or more computer processors are further configured to: receive, in the computer interface, the ballot identifier; query the blockchain to verify the received ballot identifier; receive the voter's votes for the ballot associated with the ballot identifier; and store the received votes on the blockchain.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 23 and 26 are patent ineligible.
Dependent claim 24 and 27 further recite: “the one or more computer processors are configured to receive the voter's votes via the computer interface.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 24 and 27 are patent ineligible.
Dependent claim 25 and 28 further recite: “the one or more computer processors are configured to receive the voter's votes via an image of the physical ballot.”  This limitation merely describes the content and instructions used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 25 and 28 are patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 13-22 are patent ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 13-15, 18-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US2007/0095909), Kaplan et al (US2012/0330732) “Kaplan”, Haas et al, (US2008/0135632) “ Haas”, and further in view of Sheng et al (US2017/0221052) “Sheng”

Regarding claim 13, Chaum teaches: A system for secure voting, the system comprising: 
	one or more computer processors configured to: 
	create an electronic ballot template (e.g. pre-printed form) using ballot creation information; (Fig. 2, 4, and 5, [0016] Instead of recording the vote electronically for later transmission by those running the election (often through a physical device anyway such as a memory card), however, they print the vote as a form that is provided to the voter for casting. In some cases, a pre-printed form may be scanned in or otherwise loaded by the device and only the votes are marked on it by the device's print engine; in other cases, the form may be rendered and printed completely by the device. Furthermore, it is believed often less costly, time consuming and cumbersome to generate audio in various languages compared to typesetting and laying out corresponding forms).
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that an electronic ballot template can be created from notes on paper using ballot creation information.
	receive, via a computing interface, a request to create a ballot, the request comprising voter identification information for a voter; ([0122] Generally, a voter in attendance at a polling place enters a voting process by "checking in," where a decision is made to allow the voter to vote. [0123] An example single station system is a so called "kiosk," where the voter provides information establishing the right to vote and then votes on the same machine, typically in a public place such as a shopping or transportation center.)
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that a voting ‘kiosk’ is a computing interface.
	register (e.g. with the poll worker), [], the request; ([0235] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)”
	create a pseudo-anonymous voter token (random number, Fig. 6a) []; and ([0235] If the text says "This half is to be kept by voter," then the voter would be allowed to keep that part of the form and would have to give the other half to the poll worker. If, in the other case, the rectangle scratched off reveals the message "This half for polling place," then the voter should give the scratched-off half to the attendant (or machine) and take the other half away.)” 
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is a random number assigned to a voter when they request the ticket which also serves as the voter’s pseudo-anonymous identification number (see Fig. 6a). As noted above, this ticket is only issued (i.e. generated when proper verification when ‘checking in’.)
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, when the voter hands the voting record to the poll worker, there is voter identification being transferred from the requested ballot. The portion of the ballot handed to the poll worker represents pseudo-anonymous voter ID as the scratch off portion is the new “voter id”.Filing Date:August 10, 2018
	generate an electronic ballot based on the ballot template and the received request -3-Application No.: 16/101248([0082] Other example systems develop a cleartext readable ballot and encrypted vote receipt as a result of a voter marking selected candidates with a single mark. Other examples produce an encrypted receipt and an encrypted vote, where the encrypted vote is preferably sent in for counting and the receipt retained by the voter. Still other systems turn a ballot into an encrypted receipt that bears authentication codes that can be used to vote remotely. The first two are particularly well suited to attendance voting, as well as mail in. The third is believed attractive primarily for mail-in voting as it does not require special tools to mark and produces an encrypted ballot. The fourth is well suited to remote voting where a physical ballot is not returned by the voter.)
	generate a ballot identifier (e.g. identifier) based on at least the electronic ballot and the pseudo-anonymous voter token; and ([0196] Turning now to FIG. 6, disclosed are some example "splitable" symbologies, those that can be identified uniquely even when only a left or right half is provided. The example 6a shows the same set of digits repeated on each side of the split line. FIG. 6b and 6c show barcodes (of the common 3 of 9 type, as an example), such that each bar spans the split [0470] In preferred embodiments it is desired that voters be unable to easily record identifiers for their ballots, since this can be used in various so-called "improper influence" schemes. One example of hiding means is by microstructure that requires special equipment to read, such as light, magnification, chemical development, electromagnetic readers, etc.)
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is a random number assigned to a voter when they request the ticket as shown in Fig. 6a.
	Examiner considers that the portion of the limitation that recites "generate a ballot identifier " is non-functional because is merely describes, at least in part, the generating of a ballot, however, applicant is not positively reciting a step where the ballot identifier is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).

	Chaum does not recite however, Kaplan recites:
	a printer configured to 
	print a physical ballot based on the generated electronic ballot, the physical ballot having the ballot identifier, ([0028] The ballot box may be a digital ballot box or a paper ballot box. A digital ballot box can be easily replicated, encrypted, transmitted to an election center, tabulated, and checked for errors. The digital ballot box may also use cryptographic techniques to encrypt ballot data and digitally sign ballots. A paper ballot box can store printed ballots. The printing may be performed at the mobilized polling station 100 or at another location such as the election center 40, which may be more secure or more central to other polling locations. [0048] Additionally or alternatively, the process may accept direct input from the voter of a precinct, district, or ballot identifier. )
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is necessary to print the ballots keeping them in order and assigned to the proper voter tallies.
	thereon, the ballot to be filled in by a voter corresponding to the voter identification information ([0048] The ballot assignment process 225 determines what ballot 242 will be presented to the voter. The ballot assignment process 225 includes assessing one or more data items regarding the voter and data determining which ballot style from the ballot repository 230 should be presented. The process may use an "address ballot locator" in which voter-provided address information is used to determine the correct ballot based on where the voter lives. Alternatively, the correct ballot may be determined by looking up the voter's identifying information in the voter registration repository 220, which can indicate the voter's precinct, district, or ballot style. Additionally, or alternatively, the process may accept direct input from the voter of a precinct, district, or ballot identifier.
	Examiner considers that one of ordinary skill in the art, from reading the reference would understand that, the ballot identifier is necessary to print the ballots keeping them in order and assigned to the proper voter tallies.
	Examiner notes that the portion of the limitation which recites “thereon, the ballot to be filled in by a voter corresponding to the voter identification information”, found in the printing step, is merely a recited intended use.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s) (e.g. printing).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed. 
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the printing system of Kaplan in order to keep voter information from non-authorized personnel. The unique ID may be permanently stored with the voting selections in a read only secure voting module that maintains voter anonymity while preventing any further physically writing thereto.

Neither Chaum nor Kaplan explicitly teach
	create a pseudo-anonymous voter token using the voter identification information;
	register,[], the relationship between the pseudo-anonymous voter token and the voter identification information;

However Haas, clearly recites
	create a pseudo-anonymous voter token using the voter identification information; ([0015] Preferably, the voting authorization receipt includes the voter's identification information, e.g., name and address, in a machine readable form. The voting authorization receipt may also be encrypted utilizing, for example, a hash of the voter's identification information that is generated using a secret seed such that the information looks random and it is difficult to generate without knowledge of the secret seed.) Where pseudo-anonymous voter token is equivalent to the hash of the voter’s identification information.
	register,[], the relationship (e.g. as the secret seed) between the pseudo-anonymous voter token and the voter identification information; ([0015] Preferably, the voting authorization receipt includes the voter's identification information, e.g., name and address, in a machine readable form. The voting authorization receipt may also be encrypted utilizing, for example, a hash of the voter's identification information that is generated using a secret seed such that the information looks random and it is difficult to generate without knowledge of the secret seed.)
	One of ordinary skill in the art would understand, from reading the reference, that the secret seed must be registered in order to generate the voter’s identification information to be decrypted at a later time.
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the printing system of Kaplan and the ‘pseudo-anonymous voter ID of Haas in order to keep voter information from non-authorized personnel. The unique ID may be permanently stored with the voting selections in a read only secure voting module that maintains voter anonymity while preventing any further physically writing thereto.

	Neither Chaum nor Kaplan nor Haas explicitly recite ‘registering on a blockchain’, however Sheng recites, at least, ‘registering (i.e. recorded) on a blockchain’: [0104] Crypto (e.g., Bitcoin) voting and conditional actions. For example, SOCOACT allows for electronic voting where votes are recorded on blockchain, and conditional and fractional voting is also enabled (at least in part) on block chain. If candidate A is losing, vote A, but if candidate A is winning vote C, if candidate B is winning vote half for A and half for B.)
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘voter identification’ of Chaum to include the printing system of Kaplan, the ‘pseudo-anonymous voter ID of Haas, and recording the votes on the blockchain of Sheng. It is well known in the art that Blockchain data is immutable and therefore the best choice for protecting data.
 In regards to claim 18, method claim 18 corresponds generally to system claim 13, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 14, Chaum teaches: The system of claim 13, further comprising mail processing equipment configured to:
	send, (e.g. mail-in) to a voter associated with the pseudo-anonymous voter token (see Fig. 6a), the physical ballot (e.g. “scratch off”); ([0026] It is often desired in voting systems to hide how a particular voter has voted, providing privacy and/or so-called secret ballot properties, as mentioned. A related technology is envelopes and/or material layers, such as covering sheets adhered in place or the like. [0082] The first two are particularly well suited to attendance voting, as well as mail in. The third is believed attractive primarily for mail-in voting as it does not require special tools to mark and produces an encrypted ballot. The fourth is well suited to remote voting where a physical ballot is not returned by the voter.)
	receive, from the voter associated with the pseudo-anonymous voter token, the physical ballot having ballot selections made thereon; ([0076] The link between the ballots and the tabulation process is the coded vote, which is printed on the ballot form in such a way that it (or at least a part of it) is included on every half that is released to a voter. It remains to convince the voter that (at least with reasonable probability) this coded vote is formed correctly from the actual vote.)
	identify the address of the entity responsible for counting the votes on the physical ballot based on the ballot identifier; and (Fig. 60A-73D, [0052] FIG. 60 is a combination block, flow, functional, schematic diagram, of an exemplary embodiment of a paper-based polling-place sign-in and forms in accordance with the teachings of the present invention).
	sort the physical ballot based on the identified entity responsible for counting the votes on the physical ballot, and ([0074] An example application for attendance voting is as follows: The voter first makes a selection of candidates, for instance by substantially known techniques, such as marking a form and scanning it in or by using a man-machine interface such as a touchscreen. A "ballot form" is then generated and printed that unambiguously shows the voter's choices….The non-selected part is destroyed (or retained in whole or part by the polling place). Authentication of the selected part is provided, such as by special paper, printing, ink, attachments, digital signature and/or posting on a network by the voting authorities).
	deliver the physical ballot to the identified entity ([0010] Another desirable characteristic of voting systems in some settings is universal applicability of a ballot form. Thus, the voter votes the same form whether using a polling place with automation, a polling place with only a ballot box, a polling place in which automation has failed, or mail in or otherwise delivered ballots.
	Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the ballot was delivered at some point.
In regards to claim 19, method claim 19 corresponds generally to system claim 14, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 15, Chaum teaches: The system of claim 13, further comprising a secure database configured to: 	
	receive ballot selections from the voter; and determine if the secure database had previously received ballot selections from the same voter ([0127] Consider a two stage system. The voter takes with him from the first station to the second, for example, nothing special, some information carrier, or an active device. When nothing is taken, the ballot style requirements can be communicated by other means, such as a network connection between the two stations. When information is taken, such as by a code printed on a piece of paper that the voter enters on the second station or a passive ID tag, the information can determine the ballot style. In either of these two cases, if the voter is to be kept from voting a second machine, or for a second time, by the information, then it should presumably identify the voter instance and then could also be used for linking as mentioned).
 In regards to claim 20, method claim 20 corresponds generally to system claim 15, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 23, Chaum teaches: the system of claim 13, wherein the one or more computer processors are further configured to: 
	receive, in the computer interface, the ballot identifier; ([0116] More specifically, the serial number printed would preferably, in some exemplary embodiments, contain redundancy to make guessing by voters difficult, thereby preventing false printed ballot halves from being able to be prepared in advance. Furthermore, barcode printing of ballot numbers can allow for efficient and economical machine reading (also by machines not capable of reading more confidential information). Yet further, running each of the bars of a linear barcode from one ballot part to the other illustrates ways to allow voters to immediately see that both halves contain the same serial number.)
	query the [token] to verify the received ballot identifier; ([0218] The checkout station, as shown in box 1513, first establishes a preferably cryptographically authenticated session with the active token. Next the ID of the ballot is checked against that in the token.)
	receive the voter's votes for the ballot associated with the ballot identifier; and ([0198] The votes are shown in bold outside the candidate field: on the left of the split for FIG. 8 and above the split, and labeled by example office names, in FIG. 9. The split values, that represent an encoding of the concatenation of the ballot serial number with the "vote+hiding rotation" value, are intended to be unambiguously readable on both haves after a ballot is split (although they could be left with the half released to the voter).
	store the received votes [] ([0233] But in those example embodiments mentioned, where the ballot part has (perhaps once the scratch-off layer is removed) the needed information, possibly in combination with data that can be obtained and stored by the checkers in advance of the election, the checker can do everything in real-time except verify that the coded vote is published. The checker 2006 can, however, store the coded votes and check later that they have been properly published and raise an alarm if they have not been.)
	Chaum does not explicitly teach blockchain, however Sheng teaches blockchain: [0104] Crypto (e.g., Bitcoin) voting and conditional actions. For example, SOCOACT allows for electronic voting where votes are recorded on blockchain, and conditional and fractional voting is also enabled (at least in part) on block chain. If candidate A is losing, vote A, but if candidate A is winning vote C, if candidate B is winning vote half for A and half for B.)
In regards to claim 26, method claim 26 corresponds generally to system claim 23, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 24, Chaum teaches: the system of claim 23, wherein the one or more computer processors are configured to 
	receive the voter's votes via the computer interface ([0116] More specifically, the serial number printed would preferably, in some exemplary embodiments, contain redundancy to make guessing by voters difficult, thereby preventing false printed ballot halves from being able to be prepared in advance. Furthermore, barcode printing of ballot numbers can allow for efficient and economical machine reading (also by machines not capable of reading more confidential information). Yet further, running each of the bars of a linear barcode from one ballot part to the other illustrates ways to allow voters to immediately see that both halves contain the same serial number.)
In regards to claim 27, method claim 27 corresponds generally to system claim 24, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 25, Chaum teaches: the system of claim 23, wherein the one or more computer processors are configured to 
	receive the voter's votes via an image of the physical ballot ([0206] Two sources for posted ballot parts are shown, the local party that knows the votes 1241 and the choice or scan 1233. Either could supply the data. For example, the released part could be scanned 1233 and the scan data posted. Or, as another example, the device that knows the votes could retain and then provide the ballot part data once it learns the choice of parts.)
In regards to claim 28, method claim 28 corresponds generally to system claim 25, and recites similar features in system form, and therefore is rejected under the same rationale.

Claims 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US20070095909), Kaplan et al (US20120330732) “Kaplan”, Sheng et al (US20170221052) “Sheng”, Haas et al, (US2008/0135632) “Haas”, and further in view of Reardon (US20020084325).

Regarding claim 16, Chaum  does not explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:  The system of claim 15 wherein the secure database is further configured to 
	flag the voter for a fraud investigation if the secure database had previously received ballot selections from the same voter ([008] By means of a unique ballot number and a printed receipt, it is also possible for a voter to subsequently confirm that the voter's intended vote was properly included in the final tally and to even identify the printed ballot in the event that allegations of fraud arise. [0016] By whichever of many means that a receipt is printed, this receipt may subsequently be used by the voter, as described elsewhere, to confirm that the votes were properly tallied in the final count or in an investigation of vote tampering).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the printing system of Kaplan, the recording the votes on the blockchain of Sheng with the ‘fraud detection, the ‘pseudo-anonymous voter ID of Haas, and investigation’ of Reardon in order to keep the voting systems safe and secure. As Reardon states: 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

 In regards to claim 21, method claim 21 corresponds generally to system claim 16, and recites similar features in system form, and therefore is rejected under the same rationale.

Regarding claim 17, Chaum does not explicitly teach investigation of voting fraud and removal of votes, however, Reardon, from a same or analogous art teaches:
	designate at least one of the ballot selections to not be counted in a final vote tally ([0032] It is most noteworthy that this voting system offers multiple levels of verification and redundancy for recovery of votes that might otherwise be spoiled. First, the scanned count of the paper ballots is a means of confirming that the electronic tally has not been altered by hackers or corrupt election officials or employees. Second, if a large number of voters are suspicious that their votes are not being properly counted, they can use their receipts to verify how the votes are recorded in the publicly available records. During a fraud investigation, receipt numbers could be entered into the scanning equipment to automatically identify segregate ballots about which there is suspicion or concern).
	It would be obvious to one skilled in the art before the effective filing date of the claimed invention to modify the ‘database of printed ballots’ of Chaum to include the ‘the printing system of Kaplan, the recording the votes on the blockchain of Sheng with the ‘fraud detection and investigation’ of Reardon in order to keep the voting systems safe and secure. As Reardon states: 
[0007] This invention relates in general to a voting system that combines the speed and accuracy of computer technology with the advantages of paper ballots in a novel fashion that produces numerous advantages in terms of speed, ease of use, and multiple levels of verification.

In regards to claim 22, method claim 22 corresponds generally to system claim 17, and recites similar features in system form, and therefore is rejected under the same rationale.

Response to Arguments
Applicant argues on pages 6-8 of the response that the 35 U.S.C. 112 (a) rejection should be removed based on various arguments. Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only shown paragraphs (e.g., [0004], [0015], [0020], [0081], and [0101]) where generating a ballot is mentioned but no description on who this is to be carried out by an algorithm. Therefore, the rejection stands.

	Applicant argues on page 13 of the response that the Examiner has not correctly applied the 2019 PEG guidance. Examiner acknowledges applicant’s arguments but respectfully disagrees. Applicant has only made vague references to the rejection and has not provided concrete or specific reasons as to how and why the rejection should be overcome. 

	Applicant argues on pages 8-9 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant claims: 
“Claim 13, as amended, recites, “receive, via a computing interface, a request to create a ballot, the request comprising voter identification information for a voter.” The Office Action asserts that J [0122]-[0123] of Chaum teaches this feature. Office Action, at 10. However, these cited paragraphs describe only that a voter checks in at a polling place or establishes a right to vote. Any request is a request to be handed a ballot, not a request to create a ballot. The ballot is not created in these paragraphs, but has already been created, and is simply made available to a voter. Thus, Chaum fails to teach this feature.”	

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the reference clearly states that a voter checks in at a kiosk. Applicant is merely speculating that a ballot is handed to the voter and not generated on the spot.
	Applicant argues on pages 9-10 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant claims: 
“Claim 13, as amended, further recites, “create a pseudo-anonymous voter token using the voter identification information.” The Office Action asserts that § [0196] and FIG. 6a teach this feature. Applicant disagrees. Paragraph [0196] has nothing to do with a voter token or voter ID, much less a “pseudo-anonymous voter token.”

Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner has found prior art that more closely aligns with the instant application. The Examiner has reconsidered the prior art based on amendments to the claims, and has identified a newly cited reference (Haas) that reads on the amended claims.  Because applicant’s remarks do not address the newly cited Haas, they are not persuasive.

	Applicant argues on pages 10-11 of the response that the Examiner has not correctly shown a 35 U.S.C. Prima Fascia case of obviousness. Specifically, applicant claims: 
“Claim 13 further recites, “create an electronic ballot template using ballot creation information.” The Office Action cites { [0016] of Chaum as describing this feature. Applicant disagrees. This paragraph is wholly unrelated to “electronic ballot templates,” but rather describes one of three “approaches for obtaining marked paper ballots.” See § [0014]. The second of the 3 approaches, described in {| [0016] is called “automated marking,” and describes that a paper, printed ballot—not an electronic ballot template—is marked using a “print engine” of a voting booth device. In other words, where a voter cannot or does not mark the paper ballot with their own hand, a machine is employed to mark the paper ballot on behalf of the voter. This “automated marking” system does not describe creation of an electronic ballot template, but only a method of marking a paper ballot using machine assistance.”
Examiner acknowledges applicant’s arguments but respectfully disagrees. Examiner notes that one of ordinary skill in the art, from reading the reference, would understand that the ballot is indeed printed using ballot creation information. Examiner believes that the applicant is narrowly interpreting the claim to contain non-existent criteria.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included [Moran, (US20170006008), System and Method of Providing Identity Verification Services; Green, (US20130006719), System and Method for Elections and Government Accountability; Challener, (US6081793), Method and System for Secure Computer Moderated Voting; Contorer, (US20120248185), Method for Remaking Voter-Generated Ballots; Garfinkle, (US20120053997), Voting Process facilitating method for election;
Greenway, (US20060049252), Incoming Mailed Ballot Packages Processing Method; Winnett, (US20020158118), Computerized Voting Verification Method].
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685